              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF NEW YORK



JENNY R.,

                       Plaintiff,                     Civil Action No.
                                                      5:18-CV-1451 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
250 South Salina Street                   MARY K. McGARIGAL, ESQ.
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     RONALD W. MAKAWA, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g), are

cross-motions for judgment on the pleadings. 1 Oral argument was heard

in connection with those motions on March 10, 2020, during a telephone

conference conducted on the record. At the close of argument I issued a

bench decision in which, after applying the requisite deferential review

standard, I found that the Commissioner=s determination did not result

from the application of proper legal principles and not is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
     3)    The matter is hereby REMANDED to the Commissioner of

Social Security for further proceedings before a newly assigned

Administrative Law Judge, consistent with the court's decision.

     4)    The clerk is respectfully directed to enter judgment, based

upon this determination.




Dated:     March 12, 2020
           Syracuse, NY




                                     3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
JENNY R. R.,

                             Plaintiff,
vs.                           5:18-CV-1451

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on March 10, 2020, at the James
Hanley Federal Building, 100 South Clinton Street,

Syracuse, New York, the HONORABLE DAVID E. PEEBLES,

United States Magistrate Judge, Presiding.
                     A P P E A R A N C E S

                        (By Telephone)

For Plaintiff:       OLINSKY LAW GROUP
                     Attorneys at Law
                     250 S. Clinton Street, Suite 210
                     Syracuse, New York 13202
                       BY: MARY K. McGARIGAL, ESQ.
For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of the General Counsel
                     JFK Federal Building, Room 625
                     15 New Sudbury Street
                     Boston, Massachusetts 02203
                       BY: RONALD W. MAKAWA, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                   23


1                    (In Chambers, Counsel present by telephone.)
2               THE COURT:   Plaintiff has commenced this proceeding

3    pursuant to 42 United States Code Section 405(g) to challenge

4    the Commissioner's determination that she was not disabled at
5    the relevant times and therefore ineligible for the

6    Disability Insurance benefits sought.

7               The background is as follows:   Plaintiff was born
8    in August of 1965, she's currently 54 years old; she was 52

9    at the time of the hearing in this matter and 47 at the time
10   of the alleged onset of her disability in May of 2013.

11   Plaintiff is 5 foot 6 inches in height and weighs between 200

12   and 212 pounds.   She has been in foster care most of her
13   life.   Plaintiff has six children.   In December of 2017, they

14   ranged in age from 20 to 31, although only the 20-year-old

15   lives with the plaintiff.    Plaintiff lives with her
16   20-year-old daughter, she was 20 in December of 2017, in a

17   second floor apartment in Syracuse.   She was homeless for a
18   period of time.   She is separated from her husband.

19   Plaintiff is right-handed.    She left school during or after

20   ninth grade, although she can read and write and can do basic
21   math.   Plaintiff has never had a driver's license.     She takes

22   the bus and gets rides when necessary.     She testified at

23   page 33 she leaves the house approximately two times per
24   week.

25              Plaintiff last worked in November of 2011.    She



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  24


1    worked in the past as a cashier, and as a library page and
2    later a library clerk.

3             Physically, plaintiff suffers from a residual

4    spinal stenosis and lumbar back issue which has also resulted
5    in numbness and pain in her leg.    She was admitted to Crouse

6    Hospital on July 1 and underwent surgery on July 2, 2015 by

7    Dr. Ross Moquin although he's been referred to as Dr. Ross
8    occasionally.    The surgery was an L2-S1 posterior arthrodesis

9    with laminectomies for stenosis at L2, L3, L4, L5, and S1.
10   Plaintiff underwent MRI, or magnetic resonance imaging,

11   testing before and after the surgery, before on June 29,

12   2015, that's at 297, 298, and after on July 5, 2015, that's
13   at 296 and 297.    Plaintiff testified that she uses a back

14   brace and walker.    She can't stand straight.   She has

15   suffered from incontinence.    Plaintiff also suffers from
16   obesity, asthma, and headaches.

17            Mentally, plaintiff has been variously diagnosed as
18   having suffered from post-traumatic stress disorder,

19   attention deficit disorder, and attention deficit and

20   hyperactivity disorder and an anxiety disorder.    She was
21   institutionalized at some point while she was a teen.      She

22   underwent treatment and counseling at Liberty Resources in

23   Brownell Center for approximately two years under Dr. David
24   Kang, a psychiatrist, and Nurse Practitioner Heather

25   Henderson.    Records of treatment from November 2012 to 2016



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               25


1    are in evidence.    She was dismissed from that program for --
2    based on attendance issues.    She has been in the past

3    assigned Global Assessment of Functioning or GAF scores of

4    between 45 and 48, that's at 256 and 263 of the
5    administrative transcript.    Plaintiff has had some emergency

6    room visits since discontinuing treatment for her back.

7             In terms of medications, at various times she has
8    been on Albuterol, oxycodone, hydroxyzine, Klonopin,

9    Adderall, and gabapentin.
10            In terms of the mental conditions, they have

11   resulted in various symptoms including history of cutting

12   herself, flashbacks, anger, anxiety, and stress.
13            The plaintiff has various activities of daily

14   living, testified to at page 48, also at page 437 there is

15   reference to it.    She likes to drink coffee, she reads, she
16   listens to music, makes videos, takes care of her daughter,

17   dresses, bathes, cooks, prepares food, cleans, does laundry,
18   and shops.    Plaintiff is a smoker, she smokes approximately

19   half pack of cigarettes per day, that's at page 441 of the

20   administrative transcript.
21            Procedurally, plaintiff applied for Title II

22   benefits under the Social Security Act on May 11, 2015,

23   alleging a disability onset date of May 1, 2013.   She claimed
24   disability as a result of PTSD and ADD, that's at page 172,

25   I'll note that that predates, the application predates her



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  26


1    back surgery and back condition.    On December 20, 2017 a
2    hearing was conducted by Administrative Law Judge Gretchen

3    Mary Greisler.   Judge Greisler issued a decision on

4    January 25, 2018, finding that plaintiff was not disabled at
5    the relevant times and therefore ineligible for the benefits

6    sought.   On October 24, 2018, that became a final

7    determination of the agency when the Social Security
8    Administration Appeals Council denied plaintiff's application

9    for review.
10              In her decision, ALJ Greisler applied the familiar

11   five-step test for determining disability.   Before applying

12   that test, she noted that plaintiff was last insured on
13   December 31, 2016.

14              At step one, she found plaintiff had not engaged in

15   substantial gainful activity over the relevant period of
16   May 1, 2013 to December 31, 2016.

17              At step two she concluded that plaintiff suffers
18   from severe impairments that impose more than minimal

19   limitations on her ability to perform work-related functions,

20   including PTSD, ADD, ADHD, migraines, and a spine disorder.
21              At step three, ALJ Greisler concluded those

22   conditions do not meet or medically equal any of the listed

23   presumptively disabling conditions set forth in the
24   Commissioner's regulations, specifically considering Listings

25   1.04, 3.03, 12.11, and 12.15.



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                 27


1              Plaintiff -- plaintiff's residual functional
2    capacity was next addressed.   ALJ Greisler found that she

3    retains the RFC to perform light work with various additional

4    restrictions, both relating to her physical condition and her
5    mental conditions.   The RFC is recited at page 17 of the

6    administrative transcript and I won't read it into the

7    record.
8              At step four, the administrative law judge

9    concluded that plaintiff is unable to perform any of her past
10   relevant work as a library page, based on testimony of a

11   vocational expert.

12             Step five, the administrative law judge concluded
13   that if plaintiff were capable of performing a full range of

14   light work, the Medical-Vocational Guidelines set forth in

15   the Commissioner's regulations or the Grids, and specifically
16   Grid Rules 202.17 and 202.10, would direct a finding of no

17   disability.   Based on a hypothetical posed to a vocational
18   expert approximating the plaintiff's residual functional

19   capacity, ALJ Greisler found that plaintiff is able to

20   perform work available in the national economy including as a
21   collator operator, a marker, and a cleaner/housekeeper, and

22   therefore was not disabled at the relevant times.

23             As you know, my task is limited to determining
24   whether correct legal principles were applied and the

25   determination is supported by substantial evidence.    It is an



                JODI L. HIBBARD, RPR, CRR, CSR
                        (315) 234-8547
                                                                28


1    exacting standard, higher perhaps than the clear error
2    standard as the Second Circuit noted in Brault v.

3    Commissioner.   Substantial evidence of course, we know, is

4    defined as such evidence as a reasonable mind would find
5    sufficient to support a factual conclusion.

6             In her appeal, the plaintiff has raised four

7    essential arguments.    She claims that the residual functional
8    capacity finding was not supported.   It was crafted by a lay

9    administrative law judge after rejecting all of the available
10   medical opinions based upon their proximity to her surgery.

11   Second, she complains of the ALJ's failure to address

12   Dr. Noia's opinion concerning the moderate to marked ability
13   in handling stress.    At step three -- I'm sorry, the third

14   argument is the administrative law judge's alleged failure to

15   address the need for an assistive device, a walker.    And four
16   is the argument related to the unconstitutional alleged

17   appointment of ALJ Greisler.
18            I agree with the Commissioner that we have a closed

19   period and it is plaintiff's burden to establish through the

20   RFC and step four points that she was disabled between May 1,
21   2013 and December 13, 2016.

22            Let me take first the argument concerning the

23   Appointments Clause.    Plaintiff argues that Administrative
24   Law Judge Greisler, like all of the administrative law judges

25   within the agency, were not properly appointed under



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                29


1    Article II, Section 2, Clause [2] of the Constitution which
2    specifically requires that all public ministers, consuls,

3    judges, and other officers of the United States other than

4    those that are provided for in the first sentence of that
5    provision shall be appointed by law, as provided by law, but

6    Congress may by law vest the appointment of such inferior

7    officers, as they think proper, in the President alone, in
8    the courts of law, or in the heads of departments.

9                The argument specifically is that the
10   administrative law judge in this case was not appointed by

11   the court, by the President, or by the Commissioner of Social

12   Security.    On July 13, 2018 the President issued an Executive
13   Order concluding that at least some and perhaps all ALJs are

14   officers of the United States and thus subject to the

15   Constitution's Appointment Clause, that was Executive Order
16   Number 13,843, published in 83 Fed. Reg. 32755.     Three days

17   later, on July 16, 2018, the Acting Commissioner of Social
18   Security formally appointed the agency's ALJs in order to

19   comply with the Appointments Clause as illuminated by that

20   Executive Order.
21               There doesn't appear to be an argument that the

22   administrative law judge in this case and many others were

23   not properly appointed under the Appointments Clause.    The
24   argument really centers around the Supreme Court's decision

25   in Lucia which came down in June of 2018, I note while the



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 30


1    matter was pending before the Social Security Administration
2    Council, and that case followed an earlier decision of the

3    Supreme Court, Freytag v. Commissioner from 1991, involving

4    the Commissioner of Internal Revenue.
5               The question really is whether there was a duty to

6    present the argument to the agency and whether the failure to

7    do so constitutes a waiver of the argument.   Unquestionably,
8    the vast majority of cases that have addressed the issue

9    found, have found waiver and have found a duty to timely
10   present the matter to the agency.   I in fact found that to be

11   true in Donna S. K. v. Commissioner of Social Security, it

12   was Civil Action Number 18-CV-1070, and that was a decision
13   from August of 2019.   My reasoning was that Lucia really was

14   not new, it should have been anticipated from the Supreme

15   Court's decision earlier in Freytag.
16              Another judge of this court, Andrew T. Baxter,

17   another of my colleague magistrate judges, in Kevin F. v.
18   Commissioner of Social Security reached a similar conclusion,

19   that's found at 2020 WL 247323 from January 16, 2020.

20              As plaintiff has noted, very recently in fact, on
21   January 23, 2020, the Third Circuit dealt with consolidated

22   appeals.   One of the appeals was a case that had -- from the

23   Eastern District of Pennsylvania that had gone the other way,
24   Bizarre v. Commissioner of Social Security, it was

25   consolidated and the decision was rendered on January 23,



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                31


1    2020 under the name Cirko v. Commissioner of Social Security,
2    it's reported at 948 F.3d 148 from the Third Circuit.     And

3    Cirko found no duty to raise the issue before the agency and

4    found no waiver in failing to do so.
5               The decision clearly is not binding on this court,

6    but I found the rationale to be compelling notwithstanding my

7    earlier contrary decision.
8               I note that at least one court in this circuit has

9    followed Cirko, that is in Suarez v. Saul at 2020 WL 913809
10   from the District of Connecticut, February 26, 2020.     There

11   are some other cases that have come down, there is a case

12   from the Northern District of Iowa, Griffin v. Commissioner
13   of Social Security, 2020 WL 733886, from February 13, 2017

14   that followed the majority and rejected Cirko.   There is a

15   case from the District of Connecticut, Streich v. Berryhill,
16   2020 WL 563373 from February 5, 2020, that came after the

17   Third Circuit's decision in Cirko but makes no reference to
18   it.   It does, however -- it does, however, follow the

19   majority and not Cirko.   There are pending appeals apparently

20   in the Eighth Circuit and the Fourth Circuit.    I checked this
21   morning and there does not appear to be any decision from

22   those courts.

23              As I indicated, however, I do find the Third
24   Circuit's opinion in Cirko persuasive, and so I am going to

25   follow it in this case and conclude that the administrative



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                32


1    law judge in this case was not properly appointed, there was
2    a violation of the Appointments Clause of the Constitution

3    and therefore the result is infected and the matter should be

4    remanded to the Commissioner for further consideration.    And
5    consistent with the cases that have remanded on this basis, I

6    will direct that the matter be assigned to a different

7    administrative law judge than ALJ Greisler.
8               I do want to make a couple of additional

9    observations concerning the record in this case.   In terms of
10   the physical components of the residual functional capacity

11   finding, the administrative law judge discounts virtually

12   every opinion that addresses it.   The opinions of Nurse
13   Practitioner Margaret Fisher, the opinions of Dr. Ross

14   Moquin, plaintiff's treating physician, and the doctors,

15   Dr. Ganesh's consultative opinion as being too close to the
16   surgery.   Without that, there is no medical opinion in the

17   record that addresses the plaintiff's physical condition
18   prior to the date of last insured.   I think that that

19   presents a gap which the administrative law judge was duty

20   bound to fill, and the ALJ was not in a position to
21   substitute her lay opinion for the lacking medical opinions.

22              She addresses plaintiff's failure to obtain

23   treatment but does not consider her explanation of her
24   homelessness as required under SSR 16-3p.    It's clear

25   plaintiff underwent physical therapy.   There are also



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                   33


1    subsequent visits to the emergency room where she references
2    continued back pain at 502 and 503 to 507.     She relies for

3    this -- and also the rejection of Dr. Noia's opinion

4    concerning stress on activities of daily living without
5    explaining exactly how those activities would translate into

6    the ability to perform work on a sustained basis five days a

7    week for eight hours a day.    In terms of Dr. Noia's opinion,
8    the administrative law judge rejected his opinion that

9    plaintiff suffers from moderate to marked limitation in
10   ability to deal with stress, that's at page 437, rejected

11   again based on a wide range of ADLs and Dr. Noia's benign

12   findings without explaining how a consultative exam could
13   gauge the ability to deal with stress.

14            The administrative law judge did not address the

15   factors, the Burgess factors of 20 C.F.R. Section 404.1527.
16   Records from the Brownell show plaintiff having cutting

17   behaviors.    There is several references to plaintiff's GAF
18   scores of anywhere from 45 to 48, that's at page 256 and 263.

19   A GAF score of 41 to 50 translates to serious symptoms or any

20   serious impairment in social, occupational, or school
21   functioning, as set forth in the DSM-IV.      The -- again,

22   there's case law to suggest that merely relying on activities

23   of daily living to discount an acceptable medical opinion is
24   improper, including Stoesser v. Commissioner of Social

25   Security, 2011 WL 381941, decision from the Northern District



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                               34


1    of New York, February 3, 2011.
2               I also have some concern about the assistive

3    device.   I understand it was not -- it's unclear whether it

4    was medically prescribed, but plaintiff, plaintiff's RFC is
5    for light work with additional limitations.    Under 20 C.F.R.

6    Section 404.1567(b), the light work, even though the weight

7    lifted may be very little, a job is in this category when it
8    requires a good deal of walking or standing.   In my view, the

9    use of an assistive device should have at least been
10   discussed and the administrative law judge should have

11   outlined why it was rejected.    The use of a walker was noted

12   by visiting providers at page 330, 338, at page 426 to 427,
13   it was noted that plaintiff needs an assistive device to keep

14   from falling.    Her hearing testimony, page 42, referenced the

15   use of an assistive device, and it would be -- yet the
16   administrative law judge did not indicate why she rejected

17   the need for using an assistive device in the hypothetical
18   posed to the vocational expert.

19              So in sum, I will grant judgment on the pleadings

20   to the plaintiff and, as indicated, vacate the Commissioner's
21   determination and direct that the matter be returned to a

22   different administrative law judge for additional

23   consideration.
24              I have to say I've enjoyed working with both of

25   you, your presentations both on paper and orally were



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                              35


1    excellent, and I hope you both have a good afternoon.   Thank
2    you.

3             MS. McGARIGAL:   Thank you as well.

4             MR. MAKAWA:   Thank you, your Honor.
5                  (Proceedings adjourned, 12:00 p.m.)

6

7
8

9
10

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 11th day of March, 2020.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
